In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    Nos. 07-18-00386-CV
                                         07-19-00040-CV


                          IN THE INTEREST OF D.J., A CHILD


                          On Appeal from the 320th District Court
                                    Potter County, Texas
                Trial Court No. 80596-D, Honorable Don Emerson, Presiding

                                     January 14, 2019

                              ORDER OF SEVERANCE
                     Before CAMPBELL and PIRTLE and PARKER, JJ.


       The maternal grandparents of D.J. each timely filed notices of appeal from the trial

court’s order dismissing them as conservators of the child.           The child’s maternal

grandfather, J.S., has filed a brief on the merits. The child’s maternal grandmother, F.S.,

was appointed an attorney who has filed a brief in accordance with Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


       Because the nature of our review of Anders cases is substantially different than

the nature of our review of a brief on the merits, we believe that it is appropriate to sever

the appeals. Thus, by order of this Court, F.S.’s appeal is severed into cause number 07-
19-0040-CV. To effectuate this severance, F.S.’s brief and all related filings as well as a

copy of the appellate record will be refiled in cause number 07-19-0040-CV by the Clerk

of this Court.


                                                        Per Curiam




                                            2